DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-2,4-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4,6-8,11-13,15-16, and 19 of U.S. Patent No. 10,510,241(‘241).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
  -- Claim 1 recite essentially the same subject matter as that of claims 1 and 3 of ‘241, except for location information representing location of the communication apparatus when at least one of a display and a speaker of the communication apparatus output the emergency information.  It would have been obvious that location information would have been included in the viewing report, since the viewing report for emergency information includes an identifier.  And wherein location information would have been readily ascertained when necessary, based communicating signals in a manner that would have allowed location information to be ascertained, based on the identifier of the apparatus.  As well, including location information would have enhanced the information on the report.
    -- Claim 2 recites essentially the same subject matter as that of claim 2 of ‘241.

  -- Claim 5 recites essentially the same subject matter as that of claim 6 of ‘241.
  -- Claim 6 recites essentially the same subject matter as that of claim 7 of ‘241.
  -- Claim 7 recites essentially the same subject matter as that of claim 8 of ‘241.
  -- Claim 8 recite essentially the same subject matter as that of claim 11 of ‘241.
  -- Claim 9 recite essentially the same subject matter as that of claim 19 of ‘241, except for the output time information including output start time and output end time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated start and end time of the output information, since this would have enhanced the viewing report information by including information that shows how recent the information was output, so as to better allow analysis of necessary response times and actions based on the information in the report.  As well, claim 9 recites a method that essentially corresponds 
  -- Claim 10 recites essentially the same subject matter as that of claim 2 of ‘241.
  -- Claim 12 recites essentially the same subject matter as that of claim 4 of ‘241.   
  -- Claim 13 recites essentially the same subject matter as that of claim 6 of ‘241.
  -- Claim 14 recites essentially the same subject matter as that of claim 7 of ‘241.
  -- Claim 15 recites essentially the same subject matter as that of claim 8 of ‘241.    	
  -- Claim 16 recites essentially the same subject matter as that of claim 11 of ‘241.
  -- Claim 17 recite essentially the same subject matter as that of claims 12 and 14 of ‘241, except for location information representing location of the communication apparatus when at least one of a display and a speaker of the communication apparatus output the emergency information.  It would have been obvious that location information would have been included in the viewing report, since the viewing report for emergency information 
  -- Claim 18 recites essentially the same subject matter as that of claim 13 of ‘241.
  -- Claim 19 recites essentially the same subject matter as that of claim 15 of ‘241.
  -- Claim 20 recites essentially the same subject matter as that of claim 16 of ‘241.
REMARKS:
Response to Arguments
Applicant’s arguments, filed 07/19/2021, with respect to the rejection of claims 1-2,4-10, and 12-20 have been fully considered and are persuasive.  The rejection of Claims1-2,4-10, and 12-20 under 35 U.S.C. 103 in view of Wilson(USPat 5,400,246) and Monroe(USPGPUB 2008/0016366) has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Fukasaku(USPGPUB 2009/0017842) discloses a mobile communication system for telephones, wherein portable terminals provide location information to destination locations when reporting information to the destination locations(see: secs[0013-0015]).
	Zhang et al(USPGPUB 2010/0019899) teaches a method and device for receiving emergency event alerts, wherein the user terminals(such as televisions receiving emergency event alerts in time(see: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687